Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of August 10, 2022 has been received and entered.  With the entry of the amendment, claims 4, 7-12 and 14-19 are withdrawn, and claims 1-3, 5-6 and 13 are pending for examination.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, and the species of figure 3 in the reply filed on March 18, 2022 is acknowledged.

Claims 4, 7-12, and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 18, 2022.
Claims 4 and 7-12 are directed to non-elected species and claims 14-19 are directed to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al (US 2017/0148648).
Claim 1: Yoshida provides a substrate liquid processing apparatus (figure 1, 0025, for example), comprising a substrate holder 31 configured to hold a substrate (figure 1, 0026), a processing liquid supply  configured to supply a processing liquid to an upper surface of the substrate held by the holder (figures 1, 2, 0058), a cover body configured to cover the upper surface of the substrate held by the holder (figures 1, 2, note chamber lid  part 23, 0027), a gas supply configured to supply an inert gas to a space between the substrate held by the holder and the cover body, the space facing the upper surface of the substrate, the gas supply having a gas supply opening through which the inert gas is discharged (figures 1-3, note supply of inert gas through nozzles 182/ports 184, and also gas would pass into the substrate area when 23 lowered by passing through the opening formed as 235 lowered which would flow the gas to hit 51 and then move towards the sidewalls, and then back around,  as in figures 1, 3, or could be towards 235 as shown in figure 2, and then the gas would pass in from the opening formed when 23 lowered, as in figure 3, note 0049-0050, 0053-0054, where as to the space facing the upper surface of the substrate, this would be part of space 231 when 235 lowered as shown in figure 3, and also as indicated in 0054 notes the positive pressure in 231, which would indicate the gas would push to fill open areas, including facing the substrate, also note gas does not have to be ejected from 185 in step 15 and optional to use 185 in steps 11-14 as well, 0054, 0055, oo87), and where an opening direction of the opening can be in a direction other than the upper surface of the substrate held by the holder, giving all the features of claim 1 (note as shown in figure 2, the nozzles 182 can have  a direction to the side of the substrate as shown, or as in figures 1, 3 towards 51 or the opening can be considered the opening formed when 23 lowered where the gas would enter where the substrate area is).  
Claim 13: Yoshida indicates providing inert gas (which can be nitrogen) (note 0033, 0037), but is not limited to nitrogen and can be other inert gases (0097).  Although the gas is claimed as helium, this is an apparatus structure, and since it can provide various gases it would be understood to be capable of providing helium.  Note "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as applied to claims 1 and 13 above, and further in view of Kobayashi et al (US 2014/0290703) and Hongo et al (US 2004/0234696).
Claim 2: As to the cover body having a ceiling member extended horizontally and a sidewall member extended downwards from the ceiling member, Yoshida would indicate this, note the ceiling member as shown in figure 1 of the top part of lid (cover 23 with nozzle 182 and 0027, 0033).  Yoshida also notes the processing liquid can be etchant, for example (note 0037).
Kobayashi describes a substrate liquid processing apparatus, where the liquid can be etching solution, and with a substrate holder, processing liquid supply to provide processing liquid to an upper surface of the substrate held by the substrate holder, a cover body configured to cover the upper surface of the substrate held by the substrate holder, and where it is also indicate that it is desirable to provide heating of the substrate where providing the heating helps provide uniformity of liquid processing, and where the heat is provided to the back of the substrate (note figures 1, 2, 0028-0029, 0051-0054).
Hongo further describes a  substrate liquid processing apparatus, with a substrate holder, processing liquid supply to provide processing liquid to an upper surface of the substrate held by the substrate holder, a cover body configured to cover the upper surface of the substrate held by the substrate holder, and where it is also indicate that it is desirable to provide heating of the substrate where providing the heating can be under the substrate (note figure 2) or above the substrate in a cover body (note figure 6)  or the heating can be provided from both (note figures 2, 6,0083, 0089-0092, 0109), where the heating from above can prevent heat radiation from the solution (liquid) that has been applied (note 0109).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida to provide a heater (that will generate heat) in the cover body as suggested by Kobayashi and Hongo to provide desired temperature control, since Yoshida notes applying a processing liquid such as etchant to a substrate wafer,  Kobayashi indicates  in a similar process how heating of a substrate with a processing liquid helps provide desired uniformity, and Hongo notes how when treating a liquid applied to a substrate in a similar fashion to Yoshida, heat can be provided with heat from a heater in a top cover and help prevent heat radiation from the liquid, or provide heat from a heater in a top cover and also heating from below, and since the Yoshida provides gas to the substrate it would be understood that providing heat to this gas using the heater in the cover also helps provide temperature uniformity.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kobayashi and Hongo as applied to claim 2 above, and further in view of Levy (5298465).
Claims 3, 5, 6: as to the gas provided at the sidewall member (claim 3), with an opening direction directed at the ceiling member (claim 5) and where there is an airflow guide member with a guide surface exposed to the space provided at corner between the ceiling member and the sidewall member and the opening direction is to the guide surface (claim 6), Yoshida describes the gas being provided through the top of the cover member (note figures 1, 2, with liquid nozzle 182 through the top of the cover body). 
Levy describes that it is also know to provide gas into an area with a substrate on a substrate holder from under the wafer substrate (note flow through 61) and also from a gas opening 67 outside of the substrate and with an opening direction as upwards, and with a flow directed upwards to higher than the substrate, and where baffles 63 (airflow guide members) can be provided such that gas flow is directed onto a guide surface of the guide member and then redirected as desired (note figures 2A, 2B, column 4, lines 30-50, column 5, lines 15-25, column 6, lines 25-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida in view of Kobayashi and Hongo to further provide the gas supply at a sidewall member with the opening direction directed towards the ceiling member or alternatively the opening direction is directed to an airflow guide member in a corner between the ceiling and sidewall member, where the guide member has a guide surface exposed to the space and the opening direction is to the guide member as suggested by Levy with an expectation of predictably acceptable results, since Yoshida wants gas supplied to the space between the substrate and cover body and shows nozzles entering from the ceiling member of the cover body, however, Levy shows that gas can be provided to an above substrate area using angled flow and flow from openings from below the substrate  and to the side of the substrate, and also how baffles (airflow guide members) with guide surfaces can be provided where needed to direct the flow, and therefore it would have been obvious to the gas supply opening can also be provided at the sidewall of the cover body as in Yoshida  with an opening with a direction facing upwards (including to the ceiling member or guide surface) as in Levy where if located at the sidewall gives a similar desirable placement allowing flow of gas into the space covered by the cover body, and similarly to optimize the placement of the airflow guide members to be in the corner as claimed to allow flow of gas to desirable areas, and note rearrangement of parts as obvious, as noted in In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Kobayashi and Hongo as applied to claim 2 above, and further in view of Izumi (US 2004/0040177).
Claim 13: As noted for claim 1 above, Yoshida notes etching solutions can be the processing liquid. Yoshida indicates providing inert gas (which can be nitrogen) (note 0033, 0037), but is not limited to nitrogen and can be other inert gases (0097).  
Izumi also notes etching on a substrate held by a substrate holder where etchant processing liquid is applied to the substrate (note figure 1, 0044), where it is also indicated to provide inert gas to the substrate (note 0052—0057), where it is indicated that the inert gas can be nitrogen or helium (note 0122). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshida to specifically use helium inert gas as suggested by Izumi with an expectation of predictably acceptable results, since Yoshida notes providing inert gas to the substrate, and Izumi notes that when providing processing liquid such as etchant to the substrate it is known that an inert gas used can be nitrogen or helium.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Yoshida merely discloses that the nitrogen gas supplied from the gas ports 184 of the nozzles 182 located above the plate 51 to the lid internal space 231, but this is closed by bottom part 234, and thus the inert gas does not enter the space between the substrate and the cover body which faces the upper surface of the substrate as shown by what is called figure 2 (actually figure 1) of Yoshida.  It is further argued that Yoshida has gas supply part 812 that supplies gas between the lower surface of the shield plate and upper surface of the substrate through gas port 185 of nozzle 181, where this nozzle has an opening direction directed to the upper surface of the substrate, and so fails to disclose having the gas supply opening directed in a direction other than the upper surface of the substrate as in claim 1.
The Examiner has reviewed these arguments, however, the rejection is maintained.  While in figure 1, gas from ports 184/nozzles 182 enters space 231, as shown in figure 3, the space 231 will be lowered such that the space 231 includes the space between the substrate and the shield plate, such that there is opening for the gas in 231 to enter the area facing the substrate (note 0053, “the substrate 9 is located in the lid internal space 231 of the chamber space” in steps 13 and 14, and noting how the nitrogen gas atmosphere can be quickly created around the substrate 9 by moving the substrate into the lid internal space 231).  As well, at 0054 it is noted how there is a positive pressure formed by the nitrogen gas from 184/182, thus indicating that the gas would be pressured to enter the open area facing the substrate.  While applicant refers to port 185 having gas provided to the area facing the substrate from 812, (1) it is noted as shown in figure 2 that 812 also provides gas to 184/182, also note 0049, and (2) while in step 15 and optionally steps 11-14 gas can be provided through 185 (as noted in 0055),  Yoshida also notes that in step 15 gas does not have to be provided through 185, and the second port 185 can be omitted (0087).  Therefore, Yoshida clearly allows for the nitrogen gas to be fed simply from 182/184, which would give the gas supply unit with the gas supply opening direction as claimed as discussed in the rejection above.   Also note the gas does not have to be nitrogen, but can also be an inert gas of argon as well (0097).  Therefore, Yoshida is still understood to provide the features of claim 1 as claimed and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718